Citation Nr: 0020533	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
duodenitis with gastric reflux and history of duodenal ulcer, 
post-operative.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July to December 1980.

The matter of entitlement to service connection for PTSD 
comes to the Board of Veterans' Appeals (Board) from an 
August 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for PTSD.   In March 1987, the veteran filed a 
notice of disagreement (NOD) as to the March 1987 rating 
decision, which denied an evaluation in excess of 20 percent 
for duodenal ulcer.  In March 1988, the Board remanded that 
matter.  Subsequently, in a rating decision dated in November 
1988, the RO increased the evaluation from 20 to 40 percent 
effective from July 30, 1986, interpreted as the date of a 
claim for an increased rating pursuant to the receipt of 
hospitalization records for treatment of ulcer disease.  The 
claims folder was not returned to the Board for further 
adjudication.  It would appear that that appeal remains 
pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The matter as to entitlement to individual unemployability is 
addressed in the Remand portion below.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
any post-service psychiatric disorder, including PTSD to the 
veteran's period of active service or any incident therein.

2.  From July 30, 1986 to March 1, 1999, the veteran's ulcer 
disease was evidenced by severe symptomatology, such as 
epigastric pain, recurrent nausea and vomiting, occasional 
hematemesis, a history of melena, and steady weight loss.  

3.  Symptomatology associated with the veteran's duodenitis 
after March 1, 1999 is manifested by gastroesophageal reflux, 
pylorus spasm, and mild roughening, irritability of the 
duodenal cap and no more than moderately severe 
symptomatology.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for an evaluation of 60 percent 
from July 30, 1986 to March 1, 1999 for duodenitis with 
gastric reflux and history of duodenal ulcer, post-operative 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  

3.  The schedular criteria for an evaluation in excess of 40 
percent after March 1, 1999 for duodenitis with gastric 
reflux and history of duodenal ulcer, post-operative have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are negative for any 
pertinent notations, complaints, or findings.  

VA psychiatric records extending from 1981 to 1986 reveal 
diagnoses of passive dependent behavior/mixed personality 
disorder, generalized anxiety disorder, and a history of 
substance abuse.  

The record reveals that service connection for duodenal ulcer 
was granted by the RO in a rating decision dated in June 1981 
and assigned a 10 percent evaluation.  The veteran's stomach 
ulcer disease was found to have pre-existed service and was 
aggravated during his period of service.  In a subsequent 
rating decision, the rating was increased to 20 percent.  

Private hospital records dated in June and November 1986 
reveal complaints of hematemesis, partial gastric outlet 
obstruction, pyloric constriction, a history of melena, 
steady weight loss, epigastric pain, nausea and vomiting.  In 
June 1986, a colonoscopy was performed.  The pylorus was 
erythematous with the duodenal ulcer immediately adjacent to 
the pylorus.  The veteran was given Zantac.  In pertinent 
part, the discharge diagnosis from the June 1986 
hospitalization was acute peptic ulcer and duodenal ulcer.  

In November 1986, the veteran presented with symptoms of 
severe epigastric pain, protracted nausea and vomiting, with 
streaks of hematemesis and red blood in the vomitus.  An 
esophagogastroduodenoscopy (EGD) showed streaks of red blood 
in the gastric antrum and coffee ground material in the 
gastric antrum with partial gastric outlet obstruction with a 
constricted pylorus and erythematous pylorus.  A large 
duodenal ulcer adjacent to the pylorus was noted with 
adherent blood clot on the ulceration.  The examiner noted 
epigastric tenderness to palpation.  The assessment rendered 
was partial gastric outlet obstruction caused by peptic 
ulcer; protracted nausea and vomiting secondary to gastric 
outlet obstruction; low grade upper gastrointestinal bleeding 
secondary to peptic ulcer disease; and large duodenal ulcer 
with encroachment into pylorus causing partial gastric outlet 
obstruction.  

A private hospital record dated in April 1988 discloses that 
the veteran underwent an exploratory laparoscopy, Roscoe-
Graham closure of duodenal ulcer.  

VA medical examination dated in May 1988 revealed a diagnosis 
of duodenal ulcer with perforation and surgery in April 1988, 
still under post-operative care.

Thereafter, in a rating decision dated in November 1998, the 
RO increased the evaluation for the veteran's ulcer to 
40 percent, based on findings from VA medical examination 
conducted in September 1988, which revealed a closure of 
perforated duodenal ulcer in April 1988, chronic moderate 
symptoms with poor nutritional status, loss of weight, and 
moderate epigastric tenderness.  

VA medical examination dated in February 1990 revealed 
complaints of pain and vomiting.  On examination, the 
examiner noted slight tenderness in the gastric region.  The 
assessment was peptic ulcer, post-operative, frequently 
symptomatic.  An upper gastrointestinal series conducted in 
February 1990 revealed no evidence of lesions, a normal 
stomach, a duodenal bulb markedly deformed with a persistent 
pool of barium at the base of the bulb.  

Private medical records extending from 1990 to 1991 reveal 
treatment for multiple disorders including a history of 
ulcers and abdominal pain.  The veteran continued to 
experience nausea, vomiting, and severe epigastric pain.  
Diagnoses of gastritis, ulcer disease, pancreatitis, and 
abdominal pain were rendered.  

VA medical examination in July 1991 disclosed complaints of 
daily epigastric pain and blood in his vomitus.  The 
diagnoses rendered were chronic peptic ulcer disease, history 
of perforated duodenal ulcer, and marked scarring of duodenal 
bulb.  A contemporaneous x-ray study revealed gross deformity 
of the pylorus and duodenum with one or two small ulcers at 
pyloroduodenal junction.  

Subsequently, the evaluation was reduced to 20 percent based 
on slight tenderness in the abdominal region, normal bowel 
sounds, and recurrent ulcer post surgical closures.  In 
rating decision dated in October 1992, the evaluation was 
again increased to 40 percent.  At that time, the RO 
considered clinical findings from VA medical examination 
dated in August 1992, which disclosed complaints of abdominal 
pain that radiated into the back for several months, and 
vomiting of blood.  On examination, the examiner noted 
moderate epigastric tenderness and weight loss, without 
palpable masses or organs.  The diagnoses rendered were 
peptic ulcer disease, history of long-standing symptoms 
including a perforated ulcer.  The veteran continued to 
complain of epigastric pain, occasional vomiting, and 
considerable weight loss.  An x-ray study of the abdomen 
disclosed a large amount of fecal matter throughout the colon 
with some gas, no evidence of obstruction.  

A private medical hospital record dated in September 1993 
discloses complaints of left flank pain, vomiting, and 
nausea.  The examiner reported mild tenderness of the abdomen 
without organomegaly, bruits, or masses, and normal bowel 
sounds.  The diagnosis rendered was left upper quadrant and 
flank pain possibly due to acid peptic disease, cannot 
exclude pancreatitis, must consider upper gastrointestinal 
bleed.  In an undated private medical statement, the 
physician noted a large ulcer in the duodenum possibly caused 
by a bacterial infection.  

A February 1994 letter from a private physician discloses 
that the veteran required medication for treatment of his 
abdominal disorder, including Zantac.  

Private medical hospital records for admission from December 
1995 to January 1996 reveal episodes of coffee ground 
vomiting and tarry stools with diarrhea and dizziness.  
Rectal examination revealed black stool, guaiac positive.  
The veteran was treated for upper gastrointestinal bleed, 
including a transfusion of two units of blood.  Final 
diagnoses were upper gastrointestinal bleed and peptic ulcer 
disease.  

Medical records from the Department of Criminal Justice 
Institutional Division extending from 1996 to 1997 reveal 
treatment for peptic ulcer disease and dysthymic disorder 
that included depression, insomnia, and anxiety.  An April 
1997 clinical record reveals evidence of gastroesophageal 
reflux disease.  The veteran reported that since discharge 
from service, he has been unable to maintain a job other than 
custodial and labor work.  He also reported that his 
depression was induced primarily by stressful marital 
discord.  Diagnoses rendered were dysthymia and a history of 
peptic ulcer disease.  Psychological stressors noted were 
incarceration.  

VA treatment record dated in October 1998 discloses symptoms 
of dyspepsia, and a history of duodenal ulcer repair.  VA 
outpatient record dated in January 1999, the examiner noted 
no melena or hematochezia.  The abdomen was soft with mild 
upper tenderness.  

VA medical examination in March 1999 disclosed a past medical 
history of several blood transfusions related to abdominal 
surgery for a peptic ulcer.  The veteran reported that he had 
been unable to find a job since the early 1980s and that he 
had been continually turned down for work due to his medical 
problems.  He stated that he could not lift anything due to 
his gastrointestinal bleeding and that he was weak, perhaps 
due to hepatitis C.  The examiner rendered an opinion that 
the veteran was employable.  In pertinent part, the diagnoses 
rendered were duodenal ulcer by way of history, status post 
surgery, gastroesophageal reflux disease, and duodenitis 
confirmed by X-ray study.  

II. Pertinent Law and Regulations

Service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).
In claims of service connection for PTSD, 38 C.F.R. 
§ 3.304(f) (1999) requires the presence of three elements:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptoms and the claimed inservice stressor.  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  While a veteran is 
competent to recount the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his own condition.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

Increased Rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Where entitlement to compensation has already been 
established, the veteran's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from those in a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern.  Although a review 
of the recorded history of a disability is required to make 
the most accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Duodenal ulcer is evaluated under Diagnostic Code 7305.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  To merit an 
evaluation of 40 percent, the evidence needed includes 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days of more in duration at least four or more 
times per year.  Id.  As to the maximum evaluation of 60 
percent under this Diagnostic Code, the veteran would need to 
provide evidence of a severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

III. Analysis

The issues before the Board entail entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, entitlement to an evaluation in excess of 40 percent 
for duodenitis with gastric reflux and history of duodenal 
ulcer, post-operative, and entitlement to individual 
unemployability.  These matters are analyzed separately 
below.

Service connection

The veteran contends that he is entitled to service 
connection for his acquired psychiatric disorder, including 
PTSD.  Essentially, he maintains certain events that occurred 
during his service, such as being the target of live 
ammunition, being hit in the head by a large stick, other 
circumstances in which the veteran believed he almost was 
killed, and the inability to attend his grandmother's 
funeral, induced his psychiatric disorder.  Nonetheless, in 
this case, the veteran fails to establish a well-grounded 
claim.  See Caluza at 506.  Overall, the veteran has not 
presented competent, that is, medical, evidence of a nexus 
between any post-service psychiatric disorder and his period 
of active service.  

As noted above, the veteran's service medical records are 
silent for any pertinent findings related to any psychiatric 
disorder.  Furthermore, there is no diagnosis of PTSD at 
anytime, neither during service nor afterward, and no 
evidence of dysthymia until at least February 1994, many 
years after service, in which a private physician indicated 
medication for control of his mental disorder.  Thus, in this 
regard, the veteran fails to establish a well-grounded claim.  
Id.  

While the veteran's assertions are generally presumed true 
for the purpose of establishing a well-grounded claim, in 
those cases where the facts stated are beyond the veteran's 
competence, such statements do not support a well-grounded 
claim.  See King at 19, 21.  Thus, the veteran's allegations 
that his PTSD began in service when he encountered situations 
that almost killed him, such statements are not competent 
evidence for the purpose of establishing a well-grounded 
claim.  Thus, in this respect as well, the veteran's claim 
fails.

Further, since this claim is not well grounded, the VA does 
not have a statutory duty to assist the veteran in the 
development of the case.  38 U.S.C.A. § 5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).  

Increased Rating

Initially, the veteran has established a well-grounded claim 
in that he has asserted increased symptomatology associated 
with his duodenal ulcer.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Under Diagnostic Code 7305, the veteran's duodenal ulcer 
warrants a rating of 60 percent where there is evidence of 
severe and recurrent symptomatology, such as periodic 
vomiting, anemia or weight loss, or definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  The Board 
notes, that in view of the pertinent rating criteria, the 
veteran's disability picture from July 30, 1986 to March 1, 
1999 warrants an evaluation of 60 percent.  Essentially, the 
clinical evidence of record extending from hospitalization in 
June 1986 to prior to the VA examination conducted in March 
1, 1999 substantiate severe impairment.  As noted above, the 
medical evidence of record supports impairment that includes 
recurrent nausea and blood-streaked vomiting, a history of 
hematemesis and melena, continual weight loss, and persistent 
epigastric pain.  Thus, during the noted period of time, the 
veteran's duodenitis warrants the maximum evaluation of 
60 percent.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Nonetheless, as evidenced in the veteran's most recent VA 
medical examination in March 1999, symptomatology associated 
with the veteran's duodenal ulcer included gastric reflux and 
pylorus spasm with some irritability with a diagnosis of 
gastroesophageal reflux disease and duodenitis.  For example, 
his problems with weight loss had resolved.  (He weighed 168 
pounds, and his height was 68 inches.)  Also, the recent 
clinical data reflected no evidence of melena or 
hematochezia.  Thus, upon review of the veteran's most recent 
medical records and current examinations, see Francisco 
at 55, 58, the Board notes that a rating of 40 percent more 
nearly approximates his disability picture after March 1, 
1999 in that the veteran's symptoms rise to moderately severe 
impairment and no more. 


ORDER

Service connection for PTSD is denied.

An evaluation of 60 percent from July 30, 1986 to March 1, 
1999 for post-operative duodenal ulcer is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

An evaluation in excess of 40 percent after March 1, 1999 for 
post-operative duodenal ulcer is denied.




REMAND

The veteran filed a claim for entitlement to a total rating 
based on individual unemployability on November 5, 1998.  The 
RO did not adjudicate the claim until December 3, 1999.  On 
VA Form 9 dated on December 23, 1999, the veteran filed his 
NOD as to that matter.  At that time, it was the RO's duty to 
issue a statement of the case (SOC) on that issue.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.28 (1999); 
see also Manlincon v. West, 12 Vet. App. 238 (1999), (holding 
that where the veteran has expressly stated his disagreement 
with a prior decision, the Board must remand this matter for 
issuance of an SOC).  

Accordingly, the appeal is remanded for the following action:


The RO should furnish to the veteran and 
his representative an SOC on the matter 
of entitlement to a total rating based on 
individual unemployability. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 



